Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In reply to the Non-Final Office Action mailed on 2/4/2022, the Applicant has filed a response on 5/4/2022 amending claims 3-8. Claims 1-2 have been cancelled. No claim has been added.

Previous claim objections are withdrawn in view of Applicant’s amendments filed on 5/4/2022.

Allowable Subject Matter

Claims 3-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 3, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “…when the controller detects a touch operation for a prescribed icon or a prescribed button determined in advance through the touch panel in either of the open-close movement state and a neutral state, the neutral state being where none of the open-close movement state, the open state and the close state is being detected by the open-close detection device, the controller validates the touch operation and, when the controller detects a touch operation on an icon or a button other than the prescribed icon and the prescribed button through the touch panel in either of the open-close movement state and the neutral state, the controller invalidates the touch operation”, as claimed in claim 3.

Regarding claim 4-6, these claims are allowed based on their dependency in claim 3.

Regarding claim 7, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “when the controller detects, through the touch panel, a preset type of touch operation on an icon or a button displayed on the screen of the display device in either of the open-close movement state and a neutral state, the neutral state being where none of the open-close movement state, the open state and the close state is being detected by the open-close detection device, the controller validates the touch operation and, when the controller detects a touch operation, which is other than the preset type of touch operation, on the icon or the button through the touch panel in either of the open-close movement state and the neutral state, the controller invalidates the touch operation”, as claimed in claim 7.

Regarding claim 8, this claim is allowed based on its dependency on claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   

		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623